         Case 1:17-cr-00213-CRC Document 119 Filed 04/10/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            :
                                                    :
              v.                                    :      Criminal No.: 17-213 (CRC)
                                                    :
MUSTAFA MUHAMMAD MUFTAH                             :
AL-IMAM,                                            :
                                                    :
              Defendant.                            :


                               NOTICE OF SEALED FILING

       Pursuant to the Court’s CIPA Protective Order [ECF Docket No. 22], the United States of

America, by and through undersigned counsel, hereby gives notice that on March 15, 2018, it filed

under seal with the Court, through the Classified Information Security Officer, a pleading titled

“Government’s Motion Pursuant to CIPA Section 6 Seeking a Protective Order Pursuant to CIPA

Section 3.” This document is not available for public viewing.




                                                1
Case 1:17-cr-00213-CRC Document 119 Filed 04/10/19 Page 2 of 2




                                  Respectfully submitted,

                                  JESSIE K. LIU
                                  UNITED STATES ATTORNEY
                                  D.C. Bar Number 472845

                                  By:_____/s/_____________________
                                  Michael C. DiLorenzo
                                  MD Bar No. 931214 0189
                                  John Cummings
                                  DC Bar No. 986573
                                  Karen Seifert
                                  NY Bar No. 4742342
                                  Assistant United States Attorneys
                                  National Security Section
                                  United States Attorney’s Office
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-7271
                                  Michael.Dilorenzo@usdoj.gov
                                  John.Cummings@usdoj.gov
                                  Karen.Seifert@usdoj.gov




                              2
